Hopkins, J.
(dissenting): I cannot concur in the conclusion reached by the majority of the court. Under all the circumstances, *261it was inherently dangerous for the deceased to attempt to alight between the two trains, each running at fifteen miles per hour. The result itself proves that fact. The question as to whether or not the brakeman was more familiar with the situation than the deceased; that the brakeman undoubtedly knew the proximity of the east-bound track; knew that the tracks curved; that another train was likely to approach from the west and that it was in fact approaching; that it could be seen by the brakeman standing on top of the train, whereas the deceased sitting ten or twelve cars back from the engine possibly could not and did not see it, were all questions fairly to be considered by the jury in ascertaining whether the brakeman was negligent in ordering the deceased from the train at the time and under the circumstances. This court, in my opinion, is not justified .in saying as a matter of law that there was no negligence.
Johnston, C. J., joins in the dissent.